DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “open mesh” in claim 4 is a relative term which renders the claim indefinite. The term “open” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A mesh is inherently required to have openings. It is not clear what size opening would be considered an “open mesh”.
The term “closed mesh” in claim 5 is a relative term which renders the claim indefinite. The term “closed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A mesh is inherently required to have openings. However, if the opening is closed, it would no longer be a mesh product. It seems that the applicant intends closed to indicate a small sized opening or one that is partially covered. However, it is not clear what size opening would be considered a “closed mesh” as compared to just a mesh or the previously mentioned “open mesh”. The disclosure does not provide a teaching as to what size opening would qualify as open or closed.
The term “tubes” in claim 6 is indefinite. What is meant by tubes? Is the filling material the tubes? Is the filling material in the tubes? Does the tube need to be a cylindrical shaped, hollow object? Or does the tube just need to be cylindrical? It is not clear what is meant by tube.
Definition of Terms
The term “spacer” is interpreted as the fabric regions comprising multiple fibers connecting the first layer to the second layer and extending in a direction orthogonal to the first and second layer based on the disclosure (specification, paragraphs 4, 19, and 20).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, 13, and 17 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose et al. (2019/0078241).
	Rose et al. discloses an insulating performance fabric. The insulated fabric includes an embodiment comprising a double raschel fabric having two knit layers attached to each other by regions of lofted fibers separated from each other via spaces (paragraph 44). The knit layers are equivalent to the applicant’s claimed inner layer and warp knit structure coupled to the inner layer. Knit layers are considered to be porous layers with openings between the adjacent yarns in the interlooping structure. The lofted fibers are considered to be equivalent to the claimed spacers. And the cavities are considered to be equivalent to the applicant’s cavities. Thus, claims 1 and 17 are anticipated. Further, the opening in the knit fabric could be larger than small holes and be considered an open mesh, or smaller than larger holes and be considered to be a closed mesh. Thus, claims 4 and 5 are anticipated.
	The lofted fibers can be arranged in a grid array with cavities alternating with lofted fibers as shown in Figures 12E and 12F (paragraph 44). Further, the cavity can include a braided tube positioned in the open space (paragraph 44). The braided tube is considered to be equivalent to the claimed tubes of insulating material. Thus, claims 2, 3, 6, 7, and 18 - 20 are anticipated.
	Additionally, the lofted fibers can be multifilament fibers (paragraph 34). Also, the lofted fibers may comprise polyester, cotton, rayon, polyamide, or other fibers (paragraph 44). The knit outer and inner layer can be made from various types of fiber materials including polyester, nylon, wool, cellulose, modacrylic, polyamide, or other fibers (paragraph 44). Thus, claim 13 is anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 – 12 and 14 – 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al.
	The features of Rose et al. have been set forth above. While Rose et al. discloses that the knitted fabric has a desirable warmth-to-weight ratio (paragraph 29) and the fabric can be designed with minimal added fabric weight (paragraph 40), the disclosure fails to teach specific basis weights. However, the basis weight of the fabric would be a direct result of the knit structure, yarns structure, and fibers used to make the fabric. One of ordinary skill in the art would be motivated to choose fabric structure to help minimize weight of the fabric while maximizing the warmth of the fabric as taught by Rose et al. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose fabric designs having a basis weight between 100 – 130 grams per meter squared, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215. One of ordinary skill in the art would desire a light weight insulating fabric. Therefore, claims 9 – 12 are rejected.
	Further, Rose et al. fails to teach the width of the cavities or spacer regions. Rose et al. discloses that the spacer and cavity regions can alternate and that the fabric design can vary depending on the desired end product (paragraphs 44 and 46). Further, the spacer regions are designed to maintain the structure and the size of the cavity regions (paragraph 44). And the cavities hold encapsulated air which is known to produce insulation and warmth. Further, Figures 12C and 12D suggest that the cavity is wider than the spacer regions. One of ordinary skill in the art would understand that the size of these regions is not critical, but can be modified based on the final end product as long as one in the art maintains the openings and insulation properties in the fabric. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose fabric designs a pacer width of 1 cm and a cavity width of 5cm or 11.5cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215. Thus, claims 14 – 16 are rejected.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. in view of Kimura (6,228,493).
	The features of Rose et al have been set forth above. Rose et al. discloses different types of known fibers can be used to make the inner and outer fabric layers. While Rose et al. suggests that Rose et al. fails to specifically teach that the suggested yarn materials or other materials may be used, Rose et al. fails to teach using polyethylene succinate. Kimura is drawn to a polyester fiber with a core of polyester and an outer layer a good appearance and superior characteristics as a fiber (abstract). The fiber includes an aliphatic polyester as the sheath material which can include polyethylene succinate (column 2, lines 15 – 23 and claim 3, 4). It would have been obvious to one having ordinary skill in the art to choose the fiber taught by Kimura since with a core of polyester and an outer layer a good appearance and superior characteristics as a fiber. Thus, claim 8 is rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
September 29, 2022


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789